Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 4/21/22 has been entered.  Claims 1, 5-6, 10, 16-18, 21-25, 31-34, 36, 37, 41, and 44 are currently pending examination, claim 43 is withdrawn, and claims 2-4, 7- 9, 11-15, 19-20, 26-30, 35, 38-40, and 42 canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 21-22, 24, and 31-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s independent claim 1 has most recently been amended to require: “after tempering the substrate, depositing a first sacrificial coating over the substrate”.  Such an amendment appears to align most closely with “option 5e, 6d, or 6e” of the original disclosure, as these appear to be the only embodiments wherein a sacrificial coating is deposited following tempering.  With respect to claim 16, in such referenced embodiments, and in the original specification as a whole, the step of “transport…” between facilities is never taught to occur following tempering, but only before tempering.  With respect to claims 21 and 22, in such referenced embodiments, and in the original specification as a whole, the step of “packing the substrate into a stack…”  is never taught to occur following tempering, but only before tempering.  With respect to claim 24 in such referenced embodiments, and in the original specification as a whole,  the step of “cutting the substrate …”  is never taught to occur following tempering, but only before tempering.  With respect to claims 31-37 in such referenced embodiments, and in the original specification as a whole, the step of “depositing a second sacrificial coating…after removing the first sacrificial coating …”  is never taught to occur in scenarios wherein the first sacrificial coating is deposited following tempering, but only when the first sacrificial coating is applied before tempering.  
The other dependent claims do not cure the defects of the claims from which they depend.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10, 16, 17, 21-24, 31-34, 36, and 41  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar et al (US 2014/0329006; hereafter Bhatnagar) in view of Medwick et al (US 2002/0176988; hereafter Medwick).
Claim 1: Bhatnagar teaches a method of manufacturing an electrochromic device comprising an electrochromic stack (320) between a first transparent electronically conductive layer (TECL) (304) and a second (312) transparent electronically conductive layer configured to deliver an electrical potential difference over surfaces of the electrochromic stack and thereby cause optical switching of the electrochromic device (see, for example, abstract, Fig 1-4, [0005], [0013-14], [0033—0034]).  Bhatnagar further teaches wherein the method of manufacture comprises steps of receiving TEC coated large area glass substrates from a glass production plant, polishing, cutting / sizing, optionally tempering; and then following such processes depositing the EC stack and then forming the second transparent electronically conductive layer on the EC stack (see, for example, [0004], [0014], [0016-17], [0039], Fig 2-3).  But Bhatnagar does not explicitly teach steps of depositing a first sacrificial coating over a substrate, the substrate comprising the first transparent electronically conductive layer where the first TECL is between the substrate and the first sacrificial coating; and prior to coating a glass substrate with the second TECL of the electrochromic stack, removing the first sacrificial coating by a second wash operation.  Medwick teaches the cycle from manufacturing to fabrication of coated glass articles (See, for example, abstract, [0004-0005]).  Medwick similarly further teaches that in the glass industry it is known that separate glass manufacturers produce and provide large area glass substrates including functional conductive / oxide coatings, to one or more fabricators and customers (See, for example, [0004-0005], [0017], [0054]).  Medwick further teaches wherein providing a plurality of temporary protective coatings over the functional coating of the coated glass articles provide protection from mechanical, chemical, handling damage and or from misidentification (See, for example, [0011]).  Medwick teaches depositing a sacrificial coating over the functionally coated glass substrate leaving the large area glass manufacturers and prior to the fabricator performing various fabrication steps, removing the sacrificial coating, such as prior to or during tempering (See, for example, [0004-0005], [0011-0012], [0016-0018]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated depositing a first sacrificial coating over a substrate, the substrate comprising the first transparent electronically conductive layer positioned between the substrate and the first sacrificial coating; and prior to coating a glass substrate with the second transparent electronically conductive layer of the electrochromic stack, and subsequently removing the sacrificial coating as such steps would predictably provide for improved protection from mechanical, chemical, handling damage and /or from misidentification.
Bhatnagar in view of Medwick teach the method of claim 1, including wherein the substrate comprises glass (above).    Medwick further teaches wherein a sacrificial layer, can predictably be applied following tempering to provide the article with protective properties during subsequent handling / shipping from mechanical, chemical, handling damage and or from misidentification (See, for example, [0011], [0017], [0023] (explicitly “the substrate” can be “tempered” glass), [0054]). 
Further removing the first sacrificial coating prior to coating the substrate with the second transparent electronically conductive layer / after removal, forming the second TEC (See, for example, [0017], [0031] of Medwick wherein the removal of the sacrificial layer applied by the manufacturer is taught to be removed prior to  fabricator deposition steps such as EC stack deposition and subsequent 2nd TEC layer deposition of Bhatnagar (otherwise there would be insufficient attachment / functionality of the resulting coated article)).  
Claims 5-6: Bhatnagar in view of Medwick teach the method of claim 1, wherein Medwick further teaches removing the first sacrificial coating comprises exposing the sacrificial coating to an acidic or basic (alkaline) solution (see, for example, [0031]).  
Claim  10: Bhatnagar in view of Medwick teach the method of claim 1, wherein removing the first sacrificial coating is performed in a coater prior to depositing the electrochromic stack on the substrate (See, for example, [0017], [0031] of Medwick wherein the removal of the first sacrificial layer applied by the manufacturer it taught to be removed by a coater (such as spraying (spray coater) dipping (dipcoater), etc prior fabricator deposition steps such as EC stack deposition and subsequent 2nd TEC layer deposition of Bhatnagar (otherwise there would be insufficient attachment / functionality of the resulting coated article)).  
	Claim 16: Bhatnagar in view of Medwick teach the method of claim 1, wherein Medwick further teaches wherein depositing the first sacrificial coating is applied to a substrate in a first facility (such as manufacturer) and removing the first sacrificial coating is performed in a second facility (fabricator).  (see, for example, [0004-0005], [0011], [0017], [0023], [0047-0049]).  Medwick further has taught wherein the substrate is a “tempered” glass substrate, thus the article leaving the first facility would have been tempered then protected for shipping and received and sacrificial coating removal at the second facility (see, for example, [0004-0005], [0011], [0017], [0023], [0047-0049]). 
	Claim 17: Bhatnagar in view of Medwick teach the method of claim 1, wherein Medwick further teaches wherein the first sacrificial coating comprises an organic or inorganic coating selected from the group consisting of acrylic materials, adhesive materials, and vinyl material (See, for example, [0032]).
	Claim 21: Bhatnagar in view of Medwick teach the method of claim 1, wherein Medwick further teaches packing the substrate into a stack with interleaving material after depositing the first sacrificial coating (see, for example, [0046-0047] wherein the protective coated material is dusted with interleaving material to help further separate adjacent stack glass substrates during shipping / storage).
Claim 22: Bhatnagar in view of Medwick teach the method of claim 1, wherein Medwick further teaches packing the substrate comprising the first sacrificial coating into a stack without using interleaving material (see, for example, [0046-0047], wherein additional interleaving material is taught to be optional, thus an embodiment wherein they are not used during shipping / storage is taught). 
Claim 23: Bhatnagar in view of Medwick teach the method of claim 1, In addition to protecting tempered glass substrates, Medwick has further taught its protective process can be applied for the protection of “untempered” substrates which subsequently undergo tempering (see Medwick [0011], [0017], [0023]).  Medwick further teaches wherein glass substrates are conventionally stacked with interleaving material and packed / unpacked for / from shipping (See, for example,[0005], [0046-47]).  Medwick further teaches depositing a plurality of sacrificial coatings in sequence (See, for example, [0017], [0054].  Medwick further teaches that in addition to using the sacrificial coatings for protection or identification purposes during shipment, they too can predictably provide such protection during periods of storage, handling, and processing.  Although no exemplary embodiment is taught in Medwick wherein unpacking the substrate from a stack of substrates comprising interleaving materials occurs before deposition of the “first” sacrificial coating, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated application of the first sacrificial at such an instance since periods following substrate receipt would involve periods of storage, handling, and processing, since one of ordinary skill in the art would readily appreciate that providing such a sacrificial coating upon receipt from the manufacturer would allow for in real time modification of the protective and identification needs (between initial purchase and use of substrates the ultimate use and / or requisite protective / identifying properties of the substrates may change), and provides expanded flexibility / tailorability (the manufacturer may be unable or unwilling to provide the particularly protective materials / indicia / colors that the receiving fabricator would desire, thus application upon receipt by the fabricator would address any such deficiency).  Additionally since the selection of any order of performing process steps is prima facie obvious in the absence of new of unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)).
Claim 24: Bhatnagar in view of Medwick teach the method of claim 1, Medwick further teaches cutting the substrate after depositing the first sacrificial coating (See, for example, [0049]). 
Claim 31: Bhatnagar in view of Medwick teach the method of claim 1, wherein Medwick further teaches depositing a second sacrificial coating and removing the second sacrificial coating, wherein the second sacrificial coating is deposited after removing the first sacrificial coating (See, for example, [0017], [0054], wherein at least prior to shipping the production article to the customer, the fabricator can apply another protective coating which is then removed by the subsequent recipient). 
Claim 32: refer to the rejections of claims 4 and 31 above.
Claim 33: refer to the rejections of claims 5 and 31 above.
Claim 34: refer to the rejections of claims 6 and 31 above. 
Claim 36: refer to the rejections of claims 8 and 31 above.
Claim 41: refer to the rejections of claims 14 and 31 above. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of Medwick as applied to claim 1 above, and further in view of Graves (US 3,853,676; hereafter Graves).
Claim 18: Bhatnagar in view of Medwick teach the method of claim 1 (described above), wherein Medwick further teaches that the sacrificial coating is doped with various additives including colorants, like iron oxides, and powders flakes or foils of metallic composition (See, for example, [0051]).  But they do not explicitly provide further details on the metals, so it does not explicitly teach the sacrificial coating is doped with a metal element selected from the group consisting of iron and manganese.  Graves teaches a method of pigmenting coatings with metallic species (See, for example, abstract, col 1 lines 38-48).  Graves further teaches iron or iron alloy, like iron oxide serves predictably as a pigment for providing aesthetic effect, further extreme illusion of depth and magnetically orientable properties (See, for example, col 1 lines 1-48).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated iron pigment as the colorant in the method of Bhatnagar in view of Medwick as iron achieves the predictable result of a colorant, and further provides benefits with respect to magnetic orientability and extreme illusion of depth, and since where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious. In re Fout, 675 F.2d 297,301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967) and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of Medwick as applied to claim 1 above, and further in view of Richardson et al (US 2005/0210921; hereafter Richardson).
Claim 25: Bhatnagar in view of Medwick teach the method of claim 1, Bhatnagar further teaches wherein prior to tempering (thus prior to deposition of the first sacrificial coating) cutting occurs (see, for example, Bhatanagar [0016], [0055]) but it does not explicitly additionally teach grinding and washing before deposition.  Richardson teaches wherein steps of cutting, edge seaming and grinding and washing all are performed prior to tempering to properly size, shape, and clean the article (See, for example, Fig 3, [0020], [0040], claim 1).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have similarly incorporated grinding and washing in conjunction with cutting prior to tempering / deposition of the first protective layer since such steps are conventionally conducted prior to tempering and since they would predictably properly size, shape and clean the article. 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of Medwick as applied to claim 1 above, and further in view of Kharchenko (US 2013/0115468; hereafter Kharchenko.
Claim 37: Bhatnagar in view of Medwick teach the method of claim 1, including wherein the substrate comprises glass (above).  Medwick teaches unpacking the substrate from a stack of substrate comprising interleaving material (See, for example, [0046-0047]).  Medwick further teaches wherein a sacrificial layer, either the same or different than the initial sacrificial material applied by manufacturer, can predictably be reapplied following tempering to similarly provide the article the same protective properties during subsequent handling / shipping or storing from mechanical, chemical, handling damage and or from misidentification (See, for example, [0011], [0017], [0054]).  Bhatnagar in view of Medwick do not explicitly teach wherein the second sacrificial coating is performed in a coater prior to depositing the EC stack on the substrate.  Kharchenko teaches a method of providing a tempered TCO on a glass substrate, including using temporary protective coatings, for subsequent Electrochromic applications (See, for example, abstract, [0020]).  Kharchenko demonstrates that the concept of off-line processing stations among deposition and heating is well within the level of one of ordinary skill in the art, and further teaches that off-line operations provide advantages / flexibility with respect to the location and positioning of the processing equipment (see for example, [0042]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated processes following tempering being discontinuous / separate /  off-line from subsequent EC film deposition lines since it would provide advantages / flexibility with respect to the location and positioning of the processing equipment, such as allowing for direct sourcing of TCO coated/ tempered articles from an intermediate manufacturer, or savings on particular locations floor space,  or allowing for one process to proceed during the downtime of another; additionally the court has held continuous / discontinuous operation would have been obvious in light of the batch / continuous process of the prior art (In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963).  By such incorporation, the teaching in Medwick provides a benefit to avoiding mechanical, chemical, handling damage and or from misidentification by applying the second sacrificial material during shipping / storing / handling periods between processes, such as from tempering to any multitude of steps subsequent EC fabrication; which would read on the claim as it would occur following the first sacrificial coating removal and the second sacrificial coating removal would occur before depositing the electrochromic stack on the substrate (otherwise there would be insufficient attachment / functionality of the resulting coated article). 

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar and Medwick as applied to claim 1 above and further in view of Kim et al (KR 101413626; Machine translation provided herein; hereafter Kim).
Claim 44: Bhatnagar in view of Medwick teach the method above, but they do not explicitly teach a second wash operation at the period after tempering and before depositing the first sacrificial coating.  Kim teaches a method of tempering glass (See, for example, abstract).  Kim further teaches wherein the stability of the tempered glass as well as the removal of remnant tempering media on the surface of the tempered glass can be predictably achieved by washing the tempered glass directly after tempering (See, for example, abstract,  pg 7,-8, and [0207]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a second washing step after tempering and prior to depositing the first sacrificial coating, as it would predictably enhance the tempered glass stability and remove residual tempering media from the surface. 

Response to Arguments
Applicant's remaining arguments filed 4/21/22 have been fully considered but they are not persuasive.  
Applicant’s arguments with respect to previous claims 25-26 over Bhatnagar in view of Medwick, Birch, Kharchenko, Trapp, and Strong have been considered but are moot because the new ground of rejection does not rely on the previous combination of applied prior art and as the interpretation has shifted due to applicant’s amendments of claim 1 and its dependent claims.
Applicant argues that none of the prior art, including Medwick, teach a sacrificial layer is applied after tempering.  The examiner disagrees and notes that explicitly Medwick has identified the substrate that undergoes its inventive process can be “tempered” glass (See, for example, [0023]).  Thus the teachings directed to application of the protective coating taught therein upon a substrate are relevant to a tempered glass substrate and the sacrificial coating would thus be applied after tempering.    
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., protective coatings cannot be applied prior to tempering (in reference to Kharchenko arguments pg 7)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claimed content only requires that a “first sacrificial coating” is applied following tempering, it does not prevent application of any number of sacrificial coatings from being applied previously.  Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Kharchenko is only relied upon as it demonstrates that the concept of off-line processing stations among deposition and heating is well within the level of one of ordinary skill in the art, and further teaches that off-line operations provide advantages / flexibility with respect to the location and positioning of the processing equipment (see for example, [0042]).  It has not been relied upon for particular details of a coating method argued by applicant.  
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712